Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections 
Claims 1 and 6 recite, “an i2c communication bus,” but this acronym should be written in expanded form at least once, presumably “inter-integrated circuit.”  Appropriate correction is required.
The following claims recite limitations without proper antecedent basis:
Claim 3, “after reading an IP address and location information,” should recite, “the”
Claim 4, “after reading an IP address and location information,” should recite, “the”
Claim 5, “after reading a data structure,” should recite, “the”

Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 6-9 are directed to apparatuses and systems comprising only modules that when interpreted in light of the specification may read on software alone which is non-statutory. In order to comply, the claimed systems must explicitly comprise hardware (e.g. a processor, memory) so they may not be reasonably be interpreted as software alone.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al (US Pub. No. 2017/0153998), hereafter, “Fong,” in view of Groenendaal et al (US Pub. No. 2011/0153798), hereafter, “Groenendaal,” and Baggott et al (US Pub. No. 2009/0232025), hereafter, “Baggott.”

As to claim 1, Fong discloses a communication method for cascaded graphics processing unit (GPU) Box servers (Abstract and Fig. 5), comprising:
 in step S11, detecting a bus through a controller in a GPU Box server being powered on, to determine whether there is a next-stage GPU Box server corresponding to the GPU Box server; and proceeding to step S12 in response to a positive determination ([0026]-[0028], particularly, “For example, the topology determining device 101 can determine that one of the machines includes a single socket and has a plurality of GPUs connected via a PCIe bus as shown in FIG. 3, that the machine includes a plurality of sockets, each of which include a plurality of GPUs, and the sockets are connected via a socket node as shown in FIG. 4, or that the system includes a plurality of machines, each machine having a plurality of GPUs, the machines being connected via a network node as shown in FIG. 5.”); 
in step S12, reading location information of the next-stage GPU Box server from the bus through the controller in the GPU Box server ([0026]-[0028], and [0049]-[0050]; “the topology” reading on “location information”); and 
in step S13, storing the location information of the next-stage GPU Box server into a data structure of the GPU Box server, such that a master control server reads the data structure of the GPU Box server and establishes network communication between the master control server and the next-stage GPU Box server based on the location information stored in the data structure of the GPU Box server ([0049]-[0050] and [0033] showing “the control device” which reads on the “master control server”).
However, Fong does not explicitly disclose the bus is an i2c communication bus, the controller is a baseboard management controller.
But, Groenendall discloses detecting an i2c communication bus through a baseboard management controller BMC in a server being powered on ([0038], particularly “In other embodiments, the BMC may be included in an embedded controller. The BMC service 302 can also include functions to configure I2C resources. A BMC is a microcontroller that manages an interface between system management software and the hardware in the system 100.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Fong and Groenendall in order to provide a system that can reliably operate with a broader range of devices.
However, the combination of Fong and Groenendall does not explicitly disclose the IP address is read and stored of the next-stage GPU Box server.
But, Baggott discloses an IP address is read and stored of for servers (Abstract and Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Fong and Groenendall with Baggott in order to provide more information for the network entities of the system so that they may be managed more easily.

As to claims 6, 8, and 9, they are rejected by a similar rationale to that set forth in claim 1’s rejection.

As to claims 2 and 7, the teachings of Fong, Groenendall, and Baggott as combined for the same reasons set forth in claim 1’s rejection further disclose reading an IP address of the GPU Box server from the i2c communication bus through the master control server, and establishing network communication between the master control server and the GPU Box server based on the IP address of the GPU Box server (Fong, ([0049]-[0050] and [0033] showing “the control device” which reads on the “master control server”; Groenendall, [0038]; and Baggott, Abstract and Fig. 3).


As to claim 4, the teachings of Fong, Groenendall, and Baggott as combined for the same reasons set forth in claim 1’s rejection further disclose establishing network communication between the GPU Box server and the next-stage GPU Box server based on the IP address of the next-stage GPU Box server (Fong, ([0049]-[0050]; Groenendall, [0038]; and Baggott, Abstract and Fig. 3).
 Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pat. 10,325,343 (Zhao et al) - The method involves receiving a service request from a client system for GPU processing services provided by a GPU server node. A hardware interconnect topology of the GPU server node is determined. A performance metrics data structure is accessed to connect GPU devices in a GPU server node topology. The group of GPU device are dynamically formed for handling the service request received from the client system based on the determined hardware interconnect topology of the GPU server node and performance metrics. The group of GPU devices are dynamically formed by selecting GPU devices of the GPU server node which are determined to be interconnected with higher priority interconnect paths as compared to other GPU devices of the GPU server node which are determined to be interconnected with lower priority interconnect paths. The dynamically formed group of GPU devices is provisioned  to the client system to handle the service request.
US Pub. No. 2014/0132612 (Schulze et al) - The method involves communicating a determination of whether a display is coupled to specific graphics processing unit (GPU)  to another GPU based on a determined topology. Each GPU not coupled to the display is represented as a graphics device and given GPU coupled to the display is represented as the primary boot device if the display is coupled to the given device. The given GPU is represented as primary boot device and all other GPUs are represented as graphics devices when the display is not coupled to any of the GPUs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452